DETAILED ACTION
	Claims 1-29 were/stand cancelled.  Claim 30 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/19, 3/12/20, 6/24/20 and 12/18/20 were considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.


It is noted that claim 30 is overly broad and indefinite as it fails to point out what is included or excluded by the claim.  However, in the interest of compact prosecution, the examiner will make the assumption that the claim as being directed a method for 
    PNG
    media_image1.png
    76
    142
    media_image1.png
    Greyscale
.  This scope is found in claims 1 and 21 as originally filed.  It is noted that presentation of claims other than this scope may be subjected to restriction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burckbuchler (WO 2014118212, cited on PTO Form 1449).
The instant application claims a method for treating hair comprising (1) applying to the hair a formulation comprising an active agent wherein the active agent is maleic acid.  
	Burckbuchler is directed to composition comprising a dicarboxylic acid and an oil and hair straightening process.  Exemplified is the application of a composition to a lock of hair.  Leaving the composition to stand for 15 minutes.  Remove the excess composition with a comb and then blow dry the hair followed by the application of a 
	Thus Burckbuchler teach application of the same active to hair.

Claims 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anschel et al. (WO 9300882, cited on PTO Form 1449).
	Anschel et al. is directed to a neutralizing rise and improved method for chemically relaxing hair.  Exemplified steps include applying to the hair a relaxer composition.  When the desired straightness is achieved rinse the hair.  Then the inventive composition is applied for about 10 minutes.  Then rinsed.  Then the hair can be shampooed and conditioned followed by styling.  Typically two weeks after the relaxer is given, it is advantageous to give a second treatment.  The invention composition comprises an acid selected from the group consisting of citric acid, maleic acid, boric acid, lactic acid and phosphoric acid and is present in a range from about 0.1 to 5% (claim 1).  Preferred range of acid is 1-4% (Table 1).  It is taught that relaxers cleave or hydrolyze bonds in the hair such that the hair will lie straight (page 8, lines 17-20).  The compositions also comprise water in balance (table 1).
Where selection of one named species from a list of alternatives is all that is required to arrive at the instantly claimed subject matter, that species is anticipated. Ex Parte A., 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). See also In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (WO 2012122457 A2).
Applicant Claims
	The instant application claims a method for treating hair comprising (1) applying to the hair a formulation comprising an active agent wherein the active agent is maleic acid.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Baum et al. is directed to keratin based hair straightening formulations.  The compositions employ one or more curl minimizing agents that can form crosslinks with protein end groups in naturally curly keratin to achieve hair styles having a decreased bulk in hair volume by loosening or straightening fiber alignment.  The composition contain an effective unity of at least one physiologically tolerable curl minimizing agent that is capable of forming crosslinks with at least one protein end group in hard keratin (page 10, lines 25-35).  In some embodiments, an activated olefin-containing substance having at least one double bone bearing at least one electron withdrawing substituent such as a carboxylic acid.  Examples include maleic acid, esters of maleic acid, etc. (page 12, lines 19-33).  The keratin crosslinking agents are present in an amount of about 0.05 to 10% by weight (page 14, lines 24-27).  Example 1 which includes crosslinking agents in 0.25 to 2% was applied to hair (pages 34-35).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Baum et al. teaches application of a composition comprising a crosslinking agent to hair (keratin) and suggests maleic acid is a crosslinking agent, Baum et al. does not expressly teach application of maleic acid to hair.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9668954 (cited on PTO Form 1449). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for treating hair comprising (1) applying to the hair a formulation comprising an active agent wherein the active agent is maleic acid.  
Patent ‘954 claims a method for bleaching hair comprising applying an active agent formulation wherein the active agent is maleic acid to the hair.
Therefore, the scopes of the Patent claims and the instant application overlap and thus they are obvious variants of one another as both are directed to application of the same active agent to hair.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9713583. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘583 claims a method comprising applying to hair a formulation comprising one or more hydroxide containing agent and one or more active agents wherein one of the active agents is maleic acid.
Therefore, the scopes of the Patent claims and the instant application overlap and thus they are obvious variants of one another as both are directed to application of the same active agent to hair.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9872821. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘821 claims a method comprising applying to hair a formulation comprising one or more hydroxide containing agents and one or more active agents which include maleic acid.
Therefore, the scopes of the Patent claims and the instant application overlap and thus they are obvious variants of one another as both are directed to application of the same active agent to hair.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10076478. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘478 claims a method for bleaching hair comprising combining a developer with maleic acid and bleach powder to form a bleaching mixture and applying the beaching mixture to the hair.
Therefore, the scopes of the Patent claims and the instant application overlap and thus they are obvious variants of one another as both are directed to application of the same active agent to hair.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of U.S. Patent No. 10792233. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Patent ‘233 claims a method comprising applying to hair a formulation comprising one or more hydroxide containing agent and an active agent of formula II.  Formula II includes maleic acid.  Also claimed is applying a second active agent which includes maleic acid.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616